Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
With respect to 35 USC 101, claims 1-20 are eligible. The claims recite limitations of determining a second device which was previously authorized is accessing a digital event and causing the second device to stop receiving the digital stream and causing the first device to receive a digital media stream. There is no abstract idea recited in the claims and therefore the claims are eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 6 of U.S. Patent No. 10762446. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitation of claims 1-20 are anticipated by the limitations of claims 1 and 3-6 of ‘446 patent. The claims in the present invention are broader.
Claims 1-2, 5, 7 and 9 are anticipated by claim 1 of the ‘446 patent. 
Claim 3 is anticipated by Claim 3 of the ‘446 patent.
Claim 4 is anticipated by Claim 4 of the ‘446 patent.
Claim 6 is anticipated by Claim 6 of the ‘446 patent.
Claims 8 and 15 are similar to claim 1 and therefore anticipated by independent claim 1  (or also independent claims 7 and 13) of the ‘446 patent, respectively.
Claims 10-14 are similar to claims 3-7 and therefore anticipated by claims 1, 3, 4, and 6 of the ‘446 patent, respectively.
Claims 16-20 are similar to claims 2-5 and 7 and therefore anticipated by claims 1, 3, and 4 of the ‘446 patent respectively. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 8-12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Fan (US2012/0173356A1) 
and in further view of ‘Spotify 1’ Spotify, Other Devices Interrupting my sessions, 4/12/2015 and 7/12/2015, Spotify Community, https://community.spotify.com/t5/Other-Partners-Web-Player-etc/Other-devices-interrupting-my-sessions/td-p/1110699
and in further view of ‘Spotify 2’ Spotify, You are listening on, 2/28/2016, Spotify Community, https://community.spotify.com/t5/Accounts/You-are-listening-on/td-p/1298814 (Year: 2016)
and in further view of McCoy (US2012/0210378A1)

Claim 1: Fan teaches A computer-implemented method, comprising: 
receiving, from a first device, an access request to access a digital event, the access request including an event identifier and a password, (Fan, Par. 0049 and 0034)

Fan, in Par. 0049, teaches, A device 820, which may have been registered, may be used by a family member to obtain or purchase a license (i.e. electronic ticket for digital event) by accessing the family space 830. The member may request some content (i.e. event identifier) from the family space 830 using the device 820, which may trigger the license purchase request. 
Fan, in Par. 0034, teaches the members 110 may correspond to users or subscribers that belong to the same family. The members 110 may be identified individually, e.g., via corresponding member identifications (IDs), collectively, e.g., via the same family ID, or both. For example, the members may use individual login information, such as usernames and passwords, shared login information, such as family shared username and password, or both. The members 110 may have the same or different access levels for content, e.g., the same or different authorizations to access different content.
Fan does not teach but Spotify 1 teaches 

determining a second device is currently accessing the digital event, wherein the second device was previously authorized to access the digital event (Spotify 1, pages 1-2)

Spotify 1, on pages 1-2, teaches that playing music on one device can interrupt a session on the other device. (i.e. determining a second device is currently accessing the digital event). Spotify 1 further teaches that you can press logout of all devices or reset the password (i.e. second device was previously authorized, e.g. using the correct password)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of accessing content from the family space using registered device of Fan to include determining another device is accessing a stream that was previously authorized, as taught by Spotify 1, in order to recognize any security issues and logout other devices who should not be accessing the content (Spotify 1, page 2-3) 

While Spotify 1 mentions the pop-up message when another device begins playback, it does not explicitly teach but Spotify 2 teaches
causing the first device to receive a digital media stream associated with the digital event and causing the second device to stop receiving the digital media stream associated with the digital event.  (Spotify 2, pages 1-2)

Spotify 2, on page 2, teaches the pop-up that is shown when a user interrupts a stream and has an option to select ‘listen on this Ipad’ (i.e. first device) or ‘continue’. The option to listen on this ipad would cause the second device (PS4) to stop receiving the stream and cause the first device (ipad) to receive the stream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of accessing content from the family space using registered device of Fan to further include stopping a stream on a second device and causing playback on the first user’s device, Spotify 2, in order to allow users to select the device to play the music on (Spotify 2, page 2) 

While Fan teaches the content selection (i.e. event identifier) as mentioned above, it does not explicitly teach but McCoy teaches 
...the event identifier comprising a unique uniform resource locator... (McCoy, Par. 0086)
McCoy, in Par. 0086, teaches that the user searches for content that may be stored at a remote location, and/or browses Internet video link (IVL) (i.e. uniform resource locator or URL) using an application, for example, a web application that is downloaded when it is executed...The process then proceeds to step 508 in which the application sends the content or asset information to a server. This information may be an identifier, or a reference ID, that specifies the selected content, or asset.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the content selection of Fan to include a unique URL, as taught by McCoy, in order to provide a better user experience for navigation of content (McCoy, Par. 0047)

While Fan, in par. 0049, teaches that selection of content results in the triggering of a license purchase request and approval to view the content, it does not explicitly teach but Mccoy teaches 
...(authorized to access) based on the unique uniform resource locator associated with the electronic ticket for the digital event. (McCoy, par. 0090)

McCoy in Par. 0090, teaches that the address or location of the content is given by a uniform resource locator (URL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the browsing and selection of content and purchase of corresponding license and approval of Fan to include a unique address (URL) for accessing the content, as taught by McCoy, in order to provide a better user experience for navigation of content (McCoy, Par. 0047)

Claim 2:  Fan and Spotify 1 and Spotify2 and McCoy teach The computer-implemented method of claim 1, Fan further teaches wherein the method further comprises: 
receiving, from the second device, a request to purchase the electronic ticket for the digital event; (Fan, Par. 0049)
associating the event identifier with the electronic ticket; (Fan, Par. 0049) and 

Fan, in Par. 0049, teaches, A device 820, which may have been registered, may be used by a family member to obtain or purchase a license (i.e. electronic ticket for digital event) by accessing the family space 830. The member may request some content (i.e. event identifier) from the family space 830 using the device 820, which may trigger the license purchase request. 

sending the event identifier to the second device.  (Fan, Par. 0039)
Fan, in Par. 0039 teaches Each authenticated member 310 may use one or more of the devices 320 to access the family space 300 and receive digital content. The devices 320 may be used to trigger actions in the family space 330, such as content downloading, installation, viewing, or combinations thereof.

Claim 3: Fan and Spotify 1 and Spotify2 and McCoy teach The computer-implemented method of claim 1,  Fan further teaches wherein the password is a user-selected password, the method further comprising receiving the user-selected password.  (Fan, 0034: individual login information such as usernames and passwords)

Claim 4: Fan and Spotify 1 and Spotify2 and McCoy teach The computer-implemented method of claim 1, Spotify 2 teaches wherein determining the second device is currently accessing the digital event comprises identifying an active connection to a digital media file associated with the digital event. (Spotify, page 2)
  
Spotify 2, on pages 1-2, teaches a message that ‘PS4 -610’ (i.e. second device) is currently accessing the music stream (i.e. previously authorized) and that the first device receives a message regarding the other device accessing the stream.
	See above rationale to combine.

Claim 5: Fan and Spotify 1 and Spotify2 and McCoy teach The computer-implemented method of claim 1, Fan further teaches wherein the digital event comprises a digital representation of a tangible event or an intangible event.  (Fan, Par. 0033: Digital content may comprise any digital applications, services, communications, or combinations thereof. For example, the digital content may include programs, applications, media (e.g., music, video, etc.), and other types of digital data.)

Claims 8: Claim 8 is directed to a non-transitory computer readable medium. Claim 8 recite limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a method. Claim 8 is therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 8 recites a non-transitory computer-readable medium including instructions that, when executed by a processor (see par. 0079 and Fig. 19 of Fan).

Claim 9:  Claim 9 recites limitations that are parallel in nature to those addressed above for claim 2. However, it recites a first device instead of a second device. Fan teaches a plurality of devices being able to purchase and access content so therefore claim 9 is rejected for the same reasons as set forth above for claim 2.

Claims 10-12: Claims 10-12 recite limitations that are parallel in nature as those addressed above for Claims 3-5. Claims 10-12 are therefore rejected for the same reasons as set forth above for claims 3-5.

Claim 15: Claim 15 is directed to a system. Claim 15 recite limitations that are parallel in nature as those addressed above for claim 1 which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 1. Furthermore, claim 15 recites a A system, comprising: a memory, and a processor operatively coupled to the memory, the processor being capable to execute instructions (see Par.0071-0072 and Fig. 19 of Fan).

Claims 16-19: Claims 16-19 recite limitations that are parallel in nature as those addressed above for Claims 2-5. Claims 16-19 are therefore rejected for the same reasons as set forth above for claims 2-5.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Fan (US2012/0173356A1) 
and in further view of ‘Spotify 1’ Spotify, Other Devices Interrupting my sessions, 4/12/2015 and 7/12/2015, Spotify Community, https://community.spotify.com/t5/Other-Partners-Web-Player-etc/Other-devices-interrupting-my-sessions/td-p/1110699
and in further view of ‘Spotify 2’ Spotify, You are listening on, 2/28/2016, Spotify Community, https://community.spotify.com/t5/Accounts/You-are-listening-on/td-p/1298814 (Year: 2016)
and in further view of McCoy (US2012/0210378A1)
and in further view of Seisun (US2009/0087167A1)

Claim 6: Fan and Spotify 1 and Spotify2 and McCoy teach The computer-implemented method of claim 1, However the combination does not teach but Seisun teaches further comprising: 
receiving activity data from the first device, the activity data being indicative of user engagement in the digital event; and (Seisun Par. 0065)
generating an output for the first device based on the activity data.  (Seisun, Par. 0065)

Seisun, in par. 0065, teaches if a user has not interacted with the device for a certain period of time, an onscreen display may be presented (i.e. generating output) to ask if the user is still watching.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the digital content viewing system of Fan to include checking the interaction of the user with the digital content, as taught by Seisun, in order to put the system in standby mode and potentially freeing up the device if there is no response (Seisun, Par. 0065)

Claims 13: Claims 13 recites limitations that are parallel in nature as those addressed above for Claim 6. Claims 13 is therefore rejected for the same reasons as set forth above for claims 6.

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Fan (US2012/0173356A1) 
and in further view of ‘Spotify 1’ Spotify, Other Devices Interrupting my sessions, 4/12/2015 and 7/12/2015, Spotify Community, https://community.spotify.com/t5/Other-Partners-Web-Player-etc/Other-devices-interrupting-my-sessions/td-p/1110699
and in further view of ‘Spotify 2’ Spotify, You are listening on, 2/28/2016, Spotify Community, https://community.spotify.com/t5/Accounts/You-are-listening-on/td-p/1298814 (Year: 2016)
and in further view of McCoy (US2012/0210378A1)
and in further view of Harb (US2017/0228550A1)


Claim 7: Fan and Spotify 1 in view of Spotify2 and McCoy teach The computer-implemented method of claim 1, While Spotify 2 teaches receiving an authorization to transfer access to the digital device from one device to another, it does not explicitly teach further comprising: 
receiving authorization from the second device to initiate a transfer of access to the digital event from the second device to the first device.  (Harb, Fig. 2-5)

Harb, in Fig.2-5 teaches an access request from a user device where the requesting user (i.e. first device) is unable to begin streaming, even with the proper credentials, until they are given approval from the parent’s device (i.e. second device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the selection of which device is providing authorization for streaming of Fan in view of Spotify 1 in view of Spotify 2 in view of McCoy to include approval from the a second device (e.g. device that can already access the digital media) , as taught by Harb, in order to be able to decide which users/devices get to stream which content and when (Par. 0001, Harb) 

Claims 14 and 20: Claims 14 and 20 recite limitations that are parallel in nature as those addressed above for Claim 7. Claims 14 and 20 are therefore rejected for the same reasons as set forth above for claims 7.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628